Exhibit 10.10

 

INTERCOMPANY SERVICES AMENDMENT AGREEMENT

 

This Amendment and Extension Agreement dated as of May 1, 2010 is by and between
Hallmark Cards, Incorporated (“Hallmark”) and Crown Media Holdings, Inc. (Crown
Holdings”).

 

WHEREAS, Crown Holdings and Hallmark have previously entered into that certain
Intercompany Services Agreement between the parties dated as of December 23,
2002 as subsequently amended and extended (the “Services Agreement”); and

 

WHEREAS, the parties desire to amend the Services Agreement;

 

NOW, THEREFORE, Crown Holdings and Hallmark hereby agree as follows:

 

Section 3(a) shall be deleted in its entirety and replaced as follows:

 

“a.           In return for Corporate Services provided hereunder, Crown
Holdings shall pay Hallmark a fee to reflect overhead cost allocation as
determined by Hallmark for each year, but in no event shall it exceed Five
Hundred Fifteen Thousand Dollars ($515,000) plus out of pocket expenses and
third party fees (as set for the in 3(b)) for each year of the Agreement.  Crown
Holdings shall pay these costs and fees in arrears on the last business day of
each quarter of the Agreement.”

 

All other terms and conditions of the Services Agreement will remain unchanged
and in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Agreement as
of the date set forth above.

 

 

HALLMARK CARDS, INCORPORATED

 

 

 

 

 

By:

/s/ BRIAN GARDNER

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

By:

/s/ CHARLES STANFORD

 

 

 

 

Title:

Executive Vice President

 

 

--------------------------------------------------------------------------------